DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/22/2022 has been entered. Independent claims 21, 33, and 37 have been amended. 
Examiner notes that Figure 2B in Drawings filed 11/05/2019 and [0028] of the Specification filed 10/30/2019 appear to support the amended limitations in that “staggered” and “offset” are interpreted interchangeably; however, if Applicant believes that other figures or paragraphs better/additionally support the amendment, putting such on record may be beneficial for clarity in prosecution.
The claim Objections within the previous Office action have been overcome by the amendment and are now withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 23-24, 27, 33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)), Kurokawa et al. (US 2013/0136970 A1), and Gold et al. (US 2019/0116684 A1).
Regarding claim 21, Miyamae teaches a battery backup unit (BBU) module (battery pack 100, Miyamae Figs. 1, 3, 6) of an electronic rack of a data center (battery pack 100 can be used as a backup power supply for servers in computer server racks, Miyamae [0045, 0049, 0089]), the BBU module comprising:
a cell pack (battery pack exterior case 30, Miyamae [0046-0048, 0055, 0065] and Figs. 3-4) and including a plurality of groups of battery cells (battery blocks 10, Miyamae Figs. 6 and 8 and [0053, 0058-0059], Figs. 6-8), each group including a plurality of battery cells (batteries 11 within series-connected parallel-connection groups within battery blocks 10, Miyamae [0047, 0053-0054, 0065] and Fig. 8), wherein:
the cell pack includes two or more groups adjacent in a first direction (three blocks 10 shown left-to-right/side-by-side within case 30 in Miyamae Figs. 3-4 and 6),
the longitudinal directions of the plurality of battery cells are aligned so that they are parallel to a top surface of the BBU module (longitudes of batteries 11 are parallel to of exterior case 30 at top of Miyamae Figs. 3 and 6; see also parallel longitude and top surface shown left-right in Fig. 5 as annotated below) and the battery cells are arranged in a plurality of rows that extend in the first direction (rows of batteries 11 shown left-to-right in Miyamae Figs. 6-8, see also [0055]), wherein 

    PNG
    media_image1.png
    774
    878
    media_image1.png
    Greyscale


the plurality of rows do not overlap in a direction perpendicular to the longitudinal direction and the first direction (see annotation below of Miyamae Fig. 8 excerpt), and

    PNG
    media_image2.png
    485
    565
    media_image2.png
    Greyscale

the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel (a plurality of base batteries 11 are arranged side by side in parallel to each other within each battery block 10 /parallel-connection groups of base batteries 11; Miyamae [0048, 0053, 0056] and Figs. 3-4 and 7-8) and the plurality of groups of battery cells are connected in series (parallel-connection groups of base batteries 11 are connected in series to each other within each battery block 10 per Miyamae [0065], and multiple battery blocks 10 can be connected to one another in series per Miyamae [0047]), wherein    
the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (see Miyamae Figs. 3-5 and 7-8, with parallel longitude and top surface shown left-right in Fig. 5), and wherein 
the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules to provide backup power to one or more servers inserted in one or more RUs (exterior case of battery pack fits into rack size known in computer server industry, Miyamae [0049]).

Miyamae fails to teach that the cell pack includes two or more groups adjacent in a longitudinal direction.
Rivera, which is analogous in the art of data server rack battery modules (Rivera [0001]), teaches that cylindrical cells can be arranged within a power module such that two groups of parallel cells are adjacent in a longitudinal direction (Rivera Fig. 2A).  Rivera teaches in [0018] that storage unit cells are electrically and mechanically interconnected within an energy storage device. 
Kurokawa, which is analogous on the art of interconnected battery blocks forming a power source (Kurokawa abstract), teaches groups (battery blocks 10, Kurokawa [0012, 0010]) made of connected battery cells (cells 1 connected in row, Kurokawa [0043]) and teaches that these groups can be connected together in series and/or parallel to form a power source apparatus (Kurokawa [0039, 0044]). Kurokawa teaches connection of these multiple groups of batteries as layers adjacent in the longitudinal direction (Kurokawa [0012, 0063] and Figs. 5, 8, 11) as well as adjacent in a first/side-by-side direction (Kurokawa Figs. 5-6 and 13). Kurokawa [0012, 0063] teaches that the combined vertically stacked layers with horizontal arrangement of the groups of battery cells are beneficial to allow for increased flexibility within the overall battery module as needed to fit within specialized, restricted installation spaces. 
From the teachings of Kurokawa and Rivera, a person having ordinary skill in the art would have been motivated to arrange the groups of battery cells within Miyamae to be adjacent in both the first direction as well as the longitudinal direction to achieve flexibility in spatial disposition as taught by Kurokawa, realizing that such an adjacent arrangement in the longitudinal direction of cylindrical cell groups is obvious and known in the art as shown by Rivera. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04 VI C). Additionally, the use of known technique (i.e., arranging groups of cells within a battery module to be both adjacent in a side-by-side direction as well as longitudinal direction) to improve similar devices in the same way (i.e., achieving benefit of spatial flexibility to fit the module into a desired layout) supports a conclusion of obviousness.

Miyamae fails to teach the battery cells in each row are longitudinally offset from the battery cells in an adjacent row (see staggering of rows of cells in Miyamae Figs. 7-8).
Gold, which is analogous in the art of information technology racks (Gold figs. 1 and 4), teaches mounting information technology modules (inclusive of BBUs per Gold [0002-0003]) in an ascending formation to facilitate the ventilation of hot air (Gold [0006, 0042-0043, 0052]). Gold Figs. 8-10 show that such an ascending configuration offsets the modules in their longitudinal direction.
Miyamae [0052] also teaches that heat dissipation is important.
A skilled artisan would have found it obvious to apply the longitudinal offset of modules taught by Gold to the groups within Miyamae to facilitate ventilation of hot air to achieve heat dissipation. The use of known technique to improve similar devices in the same way supports a conclusion of obviousness; see MPEP 2143 I C.

Thus, all limitations of instant claim 21 are rendered obvious by modified Miyamae.

Regarding claim 33, Miyamae teaches a battery backup unit (BBU) shelf of an electronic rack (frames, Miyamae [0049]) of a data center (backup power supply fitted within computer server racks, Miyamae [0045, 0049, 0089]), the BBU shelf comprising:
a plurality of BBU modules (plurality of battery packs 100, Miyamae [0049]), wherein each BBU module comprises: 
a cell pack (battery pack exterior case 30, Miyamae [0046-0048, 0055, 0065] and Figs. 3-4) and including a plurality of groups of battery cells (battery blocks 10, Miyamae Figs. 6 and 8 and [0053, 0058-0059], Figs. 6-8), each group including a plurality of battery cells (batteries 11 within series-connected parallel-connection groups within battery blocks 10, Miyamae [0047, 0053-0054, 0065] and Fig. 8), wherein:
the cell pack includes two or more groups adjacent in a first direction (three blocks 10 shown left-to-right/side-by-side within case 30 in Miyamae Figs. 3-4 and 6),
the longitudinal directions of the plurality of battery cells are aligned so that they are parallel to a top surface of the BBU module (longitudes of batteries 11 are parallel to of exterior case 30 at top of Miyamae Figs. 3 and 6; see also parallel longitude and top surface shown left-right in Fig. 5 as annotated below) and the battery cells are arranged in a plurality of rows that extend in the first direction (rows of batteries 11 shown left-to-right in Miyamae Figs. 6-8, see also [0055]), wherein 

    PNG
    media_image1.png
    774
    878
    media_image1.png
    Greyscale


the plurality of rows do not overlap in a direction perpendicular to the longitudinal direction and the first direction (see annotation below of Miyamae Fig. 8 excerpt), and

    PNG
    media_image2.png
    485
    565
    media_image2.png
    Greyscale


the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel (a plurality of base batteries 11 are arranged side by side in parallel to each other within each battery block 10 /parallel-connection groups of base batteries 11; Miyamae [0048, 0053, 0056] and Figs. 3-4 and 7-8) and the plurality of groups of battery cells are connected in series (parallel-connection groups of base batteries 11 are connected in series to each other within each battery block 10 per Miyamae [0065], and multiple battery blocks 10 can be connected to one another in series per Miyamae [0047]), wherein    
the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (see Miyamae Figs. 3-5 and 7-8, with parallel longitude and top surface shown left-right in Fig. 5), and wherein 
the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules to provide backup power to one or more servers inserted in one or more RUs (exterior case of battery pack fits into rack size known in computer server industry, Miyamae [0049]).

Miyamae fails to teach that the cell pack includes two or more groups adjacent in a longitudinal direction.
Rivera, which is analogous in the art of data server rack battery modules (Rivera [0001]), teaches that cylindrical cells can be arranged within a power module such that two groups of parallel cells are adjacent in a longitudinal direction (Rivera Fig. 2A).  Rivera teaches in [0018] that storage unit cells are electrically and mechanically interconnected within an energy storage device. 
Kurokawa, which is analogous on the art of interconnected battery blocks forming a power source (Kurokawa abstract), teaches groups (battery blocks 10, Kurokawa [0012, 0010]) made of connected battery cells (cells 1 connected in row, Kurokawa [0043]) and teaches that these groups can be connected together in series and/or parallel to form a power source apparatus (Kurokawa [0039, 0044]). Kurokawa teaches connection of these multiple groups of batteries as layers adjacent in the longitudinal direction (Kurokawa [0012, 0063] and Figs. 5, 8, 11) as well as adjacent in a first/side-by-side direction (Kurokawa Figs. 5-6 and 13). Kurokawa [0012, 0063] teaches that the combined vertically stacked layers with horizontal arrangement of the groups of battery cells are beneficial to allow for increased flexibility within the overall battery module as needed to fit within specialized, restricted installation spaces. 
From the teachings of Kurokawa and Rivera, a person having ordinary skill in the art would have been motivated to arrange the groups of battery cells within Miyamae to be adjacent in both the first direction as well as the longitudinal direction to achieve flexibility in spatial disposition as taught by Kurokawa, realizing that such an adjacent arrangement in the longitudinal direction of cylindrical cell groups is obvious and known in the art as shown by Rivera. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04 VI C). Additionally, the use of known technique (i.e., arranging groups of cells within a battery module to be both adjacent in a side-by-side direction as well as longitudinal direction) to improve similar devices in the same way (i.e., achieving benefit of spatial flexibility to fit the module into a desired layout) supports a conclusion of obviousness.

Miyamae fails to teach the battery cells in each row are longitudinally offset from the battery cells in an adjacent row (see staggering of rows of cells in Miyamae Figs. 7-8).
Gold, which is analogous in the art of information technology racks (Gold figs. 1 and 4), teaches mounting information technology modules (inclusive of BBUs per Gold [0002-0003]) in an ascending formation to facilitate the ventilation of hot air (Gold [0006, 0042-0043, 0052]). Gold Figs. 8-10 show that such an ascending configuration offsets the modules in their longitudinal direction.
Miyamae [0052] also teaches that heat dissipation is important.
A skilled artisan would have found it obvious to apply the longitudinal offset of modules taught by Gold to the groups within Miyamae to facilitate ventilation of hot air to achieve heat dissipation. The use of known technique to improve similar devices in the same way supports a conclusion of obviousness; see MPEP 2143 I C.

Thus, all limitations of instant claim 33 are rendered obvious by modified Miyamae.

Regarding claim 23 and claim 35, modified Miyamae teaches the limitations of claims 21 and 33 above and teaches the plurality of battery cells is arranged with each battery cell having a longitudinal axis horizontal and parallel to a front of the electronic rack (see annotation below).

    PNG
    media_image3.png
    835
    597
    media_image3.png
    Greyscale

	Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04 VI C). Therefore, a skilled artisan would have found it obvious to orient the battery cells within their respective groups within the BBU as needed to fit the desired design, encompassing the claimed arrangement of the cells’ longitudes being parallel and horizontal versus the front of the electronic rack into which the BBU modules are fitted.
	Thereby, claims 23 and 35 are obvious.

Regarding claim 24 and claim 36, modified Miyamae teaches the limitations of claims 21 and 33 above but fails teach the plurality of groups of battery cells includes 14 groups.
Miyamae [0058-0059] teach that output voltage and current can be adjusted by the number of batteries connected in serially and parallel connected to each other, and Miyamae [0047] teaches series/parallel connection of overall blocks (groups) to also tailor the output current and voltage characteristics. Thus, a skilled artisan would have found it obvious to extrapolate these relationships to increase not only the connection style but also the number of groups to achieve desired output characteristics of the BBU. Additionally, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). Thus, a person having ordinary skill in the art would have found it obvious to increase the number of groups as needed to achieve desired current and voltage of the overall module. 
Thus, claims 24 and 36 are rendered obvious.

Regarding claim 27, modified Miyamae teaches the limitations of claim 21 above and teaches the plurality of battery cells in the cell pack includes an upper pair of battery cells arranged staggered from a lower pair of battery cells (Miyamae Fig. 8 shows at least four batteries – reading on an upper pair and a lower pair – and shows rows of batteries staggered in the up-down direction), and wherein a vertical angle between the upper pair of battery cells and the lower pair of battery cells is approximately between 30 degrees and 45 degrees (offset center axes of cylindrical batteries in rows per Miyamae [0055], approximate 45-degree angle shown in Fig. 8). 


Claims 22, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) as applied to claims 21 and 33 above, and further in view Cho (US 2013/0253715 A1, as cited within the previous Office actions).
Regarding claim 22 and claim 34, modified Miyamae teaches the limitations of claims 21 and 33 above but fails to explicitly teach that the cell pack is dimensioned to fit in a height of the one rack unit (1 RU) of the electronic rack and one third of a shelf width of the electronic rack. 
Cho, which is analogous in the art of battery racks, teaches battery cell packs dimensioned to fit within one height and one-third width of a rack shelf (Cho Fig. 3). Cho [0049] also teaches that modifying the number of packs that fit into one shelf is a desired design choice. 
Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the cell pack to fit more or less within the shelf rack to expectedly result in more or less capacity and voltage as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the cell pack dimensions of Miyamae as needed, as taught by Cho, to achieve desired capacity and voltage requirements of the engineering design such that the battery cell pack fit within one height and one-third width of the rack shelf, a design which is also taught by Cho to exist within the art.
Thus, claims 22 and 34 are rendered obvious.

Regarding claim 30, modified Miyamae teaches the limitations of claim 21 above but fails to explicitly teach the BBU module is dimensioned so that nine instances of the BBU module fit, three by three, in three rack units (3 RU) of the electronic rack.
Cho, which is analogous in the art of battery racks, teaches battery modules dimensioned to fit as units within a rack in a three-by-three arrangement (Cho Fig. 3). Cho [0049] also teaches that modifying the number of unitary modules that fit into one shelf, and thus into the overall rack, is a desired design choice. 
This agrees with the teaching of Miyamae [0058-0059] in that the number of battery cells (and thus extrapolated to the number of BBU modules within the rack) can be changed according to the desired output capacity and voltage. Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the BBU modules to fit more or less units into the rack to expectedly result in more or less capacity and voltage supply as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the BBU module dimensions of Miyamae as needed to achieve desired capacity and voltage requirements of the engineering design such that the battery cell pack fit within one height and one-third width of the rack shelf, a design which is taught by Cho to exist within the art.
Therefore, claim 30 is rendered obvious.


Claims 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) as applied to claims 21 and 25 above, and further in view of Takahashi et al. (US 2006/0056142 A1, as cited within the previous Office actions).
Regarding claim 25, modified Miyamae teaches the limitations of claim 21 above and teaches each group includes 6 battery cells arranged in a top row and a bottom row (Miyamae Figs. 6-8 shows each group including at six cells within at least two rows which read on a top and a bottom row).
Per MPEP § 2111.03 I, “including” is inclusive language; thus, the Miyamae grouping including more than six cells as shown meets this limitation.
Per MPEP § 2111.03 IV, “having” is interpreted in light of the Specification. Instant Specification [0020] discloses the groups being only three cells deep; thus, such is interpreted as exclusive language. Therefore, Miyamae fails to teach the top row and a bottom row each having only 3 battery cells, though these rows (as shown in Miyamae Figs. 7-8) do include three cells each.
Miyamae [0058-0059] does teach that the number of connected batteries corresponds to the output voltage and current. 
Additionally, Takahashi, which is analogous in the art of backup battery modules within racks (Takahashi Fig. 1), teaches that any number of cylindrical battery cells within secondary battery packs can be connected in series or parallel as required by the desired design (Takahashi [0044] and Fig. 6).
 Thus, a person having ordinary skill in the art would be motivated to optimize the number of batteries within each row of each group as needed to meet the desired design requirement output characteristics since the number of connected batteries is a known result-effective variable as taught by Miyamae. See MPEP 2144.05 II.
Therefore, all limitations of claim 25 are rendered obvious.

Regarding claim 26, modified Miyamae teaches the limitations of claim 21 above but fails to explicitly teach that the cell pack comprises two battery cells in width, two battery cells in height, and twenty-one battery cells in depth, for a total of eighty-four battery cells.
Miyamae [0058-0059] teach that the number of unit cells in series versus parallel connection of such within groups within the cell pack can be varied to achieve desired capacity and voltage. 
Additionally, Takahashi, which is analogous in the art of backup battery modules within racks (Takahashi Fig. 1), teaches that any number of cylindrical battery cells within secondary battery packs can be connected in series or parallel as required by the desired design (Takahashi [0044] and Fig. 6).
Since Miyamae and Takahashi teach that the number of cells (and their respective connection orientations) is a result-effective variable, a person having ordinary skill in the art would have found it obvious to optimize the number of cells within each cell pack to achieve desired output characteristics (see MPEP 2144.05 II). Additionally, the change in form or shape (i.e., modifying the cell pack to be two cells in width and have a total of 84 cells), without any new or unexpected results (i.e., yielding expected results of meeting targeted capacity and voltage), is an obvious engineering design (MPEP § 2144.04 IV). Thus, modifying the Miyamae cell pack to have dimensions reading on the instant claim would have been obvious so that the number of cells connected in width, height, and depth in series versus parallel connection were tailored to meet desired output characteristics.
Thus, claim 26 is rendered obvious.

Regarding claim 28, modified Miyamae teaches the limitations of claim 25 above and teaches the six battery cells in a group include three upper battery cells arranged staggered from three lower battery cells (group including at least six cells has at least two rows, reading on upper and lower rows, which are staggered/offset from one another; Miyamae [0055] and Figs. 7-8).

Regarding claim 29, modified Miyamae teaches the limitations of claim 25 above but fails to teach the six battery cells in a group include three upper battery cells and three lower battery cells, in a rectangular arrangement.
Miyamae [0052] teaches that air flow is important for heat dissipation from the battery groups.
Takahashi, which is analogous in the art of backup battery modules within racks (Takahashi Fig. 1), teaches in [0045-0046] and Fig. 6 that ventilation can also be achieved by arranging three upper and three lower cells in a rectangular formation. 
Simple substitution of one known element for another is likely to be obvious when predictable results are obtained (MPEP 2143 I B). Thus, a person having ordinary skill in the art would have found it obvious to change the arrangement of the rows of cells within Miyamae from staggered/offset to rectangular while maintaining airflow from between the cells and still expect proper ventilated cooling as taught by Takahashi.
Thus, claim 29 is rendered obvious.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) as applied to claims 21 and 25 above, and further in view of Kam (US 8,994,339 B1, as cited within the previous Office actions).
Regarding claim 31, modified Miyamae teaches the limitations of claim 25 above and teaches that the BBU module includes a battery management system module (sub-circuit is a protection circuit which controls charging/discharging, Miyamae [0060]) but fails to teach the BBU module includes and one or more fans.
Miyamae [0052] does teach that air flow is important for heat dissipation.
Kam, which is analogous in the art of battery backup systems (Kam Abstract), teaches a battery module which includes a fan (fan 318 is integral to battery tray 300 per Kam Fig. 3) to achieve cooling air forced across the batteries (Kam Fig. 3 and C5L40-47). Kam also teaches that multiple fans 318 can be used within module/tray 300 to better regulate temperature (Kam C7L35-45).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the BBU of Miyamae to further include fans as taught by Kam to aid in heat dissipation from within the BBU.  
Thus, claim 31 is rendered obvious.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) as applied to claims 21 and 25 above, and further in view of Schlak et al. (US 2019/0280354 A1, as cited in the previous Office action).
Regarding claim 32, modified Miyamae teaches the limitations of claim 25 above and teaches the cell pack includes a housing with apertures for air cooling (cut-outs between heat-dissipating fins 48, Miyamae [0087] and Fig. 2) but fails to teach the plurality of battery cells is spaced apart for the air cooling.
Miyamae [0052] does teach that air flow is important for heat dissipation.
Schlak, which is analogous in the art of battery cells within battery backup systems (Schlak [0001-0002]), teaches in [0026] and Figs. 1-2 that cooling fans are used to accelerate cooling air toward and exhaust air away from the battery assembly, further teaching in [0037] and Fig. 10 spaced voids between battery cells to aid in this heat dissipation.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the cell pack of Miyamae such that the batteries were spaced apart for cooling as taught by Schack to achieve improved heat dissipation.
Thus, claim 32 is rendered obvious.


Claims 37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) and in further view of Gold et al. (US 2019/0116684 A1) and NPL Article “Server Processor basics” (excITingIP.com, 2011).
Regarding claim 37, Miyamae teaches an electronic rack of a data center (computer server industry racks, Miyamae [0045, 0049, 0089]), comprising: 
a plurality of rack selves (frames, Miyamae [0049]),
a battery backup unit (BBU) shelf inserted into one of the rack shelves (backup power supply fitted into computer server rack frame, Miyamae [0045, 0049, 0089]), wherein the BBU shelf comprises:
a plurality of BBU modules (plurality of battery packs 100, Miyamae [0049]), wherein each BBU module comprises: 
a cell pack (battery pack exterior case 30, Miyamae [0046-0048, 0055, 0065] and Figs. 3-4) and including a plurality of groups of battery cells (battery blocks 10, Miyamae Figs. 6 and 8 and [0053, 0058-0059], Figs. 6-8), each group including a plurality of battery cells (batteries 11 within series-connected parallel-connection groups within battery blocks 10, Miyamae [0047, 0053-0054, 0065] and Fig. 8), wherein:
the cell pack includes two or more groups adjacent in a first direction (three blocks 10 shown left-to-right/side-by-side within case 30 in Miyamae Figs. 3-4 and 6),
the longitudinal directions of the plurality of battery cells are aligned so that they are parallel to a top surface of the BBU module (longitudes of batteries 11 are parallel to of exterior case 30 at top of Miyamae Figs. 3 and 6; see also parallel longitude and top surface shown left-right in Fig. 5 as annotated below) and the battery cells are arranged in a plurality of rows that extend in the first direction (rows of batteries 11 shown left-to-right in Miyamae Figs. 6-8, see also [0055]), wherein 

    PNG
    media_image1.png
    774
    878
    media_image1.png
    Greyscale

the plurality of rows do not overlap in a direction perpendicular to the longitudinal direction and the first direction (see annotation below of Miyamae Fig. 8 excerpt), and

    PNG
    media_image2.png
    485
    565
    media_image2.png
    Greyscale


the plurality of battery cells in each of the plurality of groups of battery cells are connected in parallel (a plurality of base batteries 11 are arranged side by side in parallel to each other within each battery block 10 /parallel-connection groups of base batteries 11; Miyamae [0048, 0053, 0056] and Figs. 3-4 and 7-8) and the plurality of groups of battery cells are connected in series (parallel-connection groups of base batteries 11 are connected in series to each other within each battery block 10 per Miyamae [0065], and multiple battery blocks 10 can be connected to one another in series per Miyamae [0047]), wherein    
the longitudinal direction of each of the plurality of battery cells is parallel with a top surface of each of the plurality of groups (see Miyamae Figs. 3-5 and 7-8, with parallel longitude and top surface shown left-right in Fig. 5), and wherein 
the BBU module is inserted to one rack unit (1 RU) of the electronic rack as one of a plurality of BBU modules to provide backup power to one or more servers inserted in one or more RUs (exterior case of battery pack fits into rack size known in computer server industry, Miyamae [0049]).

Miyamae fails to teach that the cell pack includes two or more groups adjacent in a longitudinal direction.
Rivera, which is analogous in the art of data server rack battery modules (Rivera [0001]), teaches that cylindrical cells can be arranged within a power module such that two groups of parallel cells are adjacent in a longitudinal direction (Rivera Fig. 2A).  Rivera teaches in [0018] that storage unit cells are electrically and mechanically interconnected within an energy storage device. 
Kurokawa, which is analogous on the art of interconnected battery blocks forming a power source (Kurokawa abstract), teaches groups (battery blocks 10, Kurokawa [0012, 0010]) made of connected battery cells (cells 1 connected in row, Kurokawa [0043]) and teaches that these groups can be connected together in series and/or parallel to form a power source apparatus (Kurokawa [0039, 0044]). Kurokawa teaches connection of these multiple groups of batteries as layers adjacent in the longitudinal direction (Kurokawa [0012, 0063] and Figs. 5, 8, 11) as well as adjacent in a first/side-by-side direction (Kurokawa Figs. 5-6 and 13). Kurokawa [0012, 0063] teaches that the combined vertically stacked layers with horizontal arrangement of the groups of battery cells are beneficial to allow for increased flexibility within the overall battery module as needed to fit within specialized, restricted installation spaces. 
From the teachings of Kurokawa and Rivera, a person having ordinary skill in the art would have been motivated to arrange the groups of battery cells within Miyamae to be adjacent in both the first direction as well as the longitudinal direction to achieve flexibility in spatial disposition as taught by Kurokawa, realizing that such an adjacent arrangement in the longitudinal direction of cylindrical cell groups is obvious and known in the art as shown by Rivera. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04 VI C). Additionally, the use of known technique (i.e., arranging groups of cells within a battery module to be both adjacent in a side-by-side direction as well as longitudinal direction) to improve similar devices in the same way (i.e., achieving benefit of spatial flexibility to fit the module into a desired layout) supports a conclusion of obviousness.

Miyamae fails to teach the battery cells in each row are longitudinally offset from the battery cells in an adjacent row (see staggering of rows of cells in Miyamae Figs. 7-8).
Gold, which is analogous in the art of information technology racks (Gold figs. 1 and 4), teaches mounting information technology modules (inclusive of BBUs per Gold [0002-0003]) in an ascending formation to facilitate the ventilation of hot air (Gold [0006, 0042-0043, 0052]). Gold Figs. 8-10 show that such an ascending configuration offsets the modules in their longitudinal direction.
Miyamae [0052] also teaches that heat dissipation is important.
A skilled artisan would have found it obvious to apply the longitudinal offset of modules taught by Gold to the groups within Miyamae to facilitate ventilation of hot air to achieve heat dissipation. The use of known technique to improve similar devices in the same way supports a conclusion of obviousness; see MPEP 2143 I C.

Miyamae fails to explicitly teach the electronic rack further comprising “at least one of the rack shelves configured to receive a server shelf having one or more servers therein, wherein each server includes one or more processors and memory to store instructions, which when executed by the one or more processors, cause the processors to perform data processing operations; a power supply unit configured to provide power to the servers.”
However, these components and their functionality are known in the art as taught by Gold et al. and the Non-Patent Literature Article “Server Processor basics” (excITingIP.com, 2011), as explained below:
Gold, which is analogous in the art of information technology racks (Gold figs. 1 and 4), teaches in [0002-0003, 0022, 0026, 0030] that information technology racks house modules on shelves, wherein the modules include server(s), power supply, and battery backup unit(s). Thus, it is known in the art and would have been obvious to a person having ordinary skill in the art to ensure that the server rack of Miyamae included a shelf for server(s) and power supply unit(s) for powering said servers in order to achieve sufficient functionality as the server rack within the data center.
The “Server Processor basics” article teaches that a processor is a main component of a server and that the processor is where all the computations required to complete various tasks assigned to them are performed (page 1, paragraph 2). Thus, it would have been obvious to a person having ordinary skill in the art to ensure that the server(s) within the server rack of modified Miyamae contained processors capable of computing/processing data in order to ensure adequate functionality of said servers in said data center. Further, in agreement with this teaching of the NPL article, “computing infrastructure” as taught by Gold [0027] to be a component within an electronic rack reads on the combination of processors and memory which are necessary to perform computations.

Thus, all limitations of instant claim 37 are rendered obvious by modified Miyamae.

Regarding claim 39, modified Miyamae teaches the limitations of claim 37 above and teaches the plurality of battery cells is arranged with each battery cell having a longitudinal axis horizontal and parallel to a front of the electronic rack (see annotation below).

    PNG
    media_image3.png
    835
    597
    media_image3.png
    Greyscale

	Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04 VI C). Therefore, a skilled artisan would have found it obvious to orient the battery cells within their respective groups within the BBU as needed to fit the desired design, encompassing the claimed arrangement of the cells’ longitudes being parallel and horizontal versus the front of the electronic rack into which the BBU modules are fitted.
	Thereby, claim 39 is obvious.

Regarding claim 40, modified Miyamae teaches the limitations of claim 37 above but fails teach the plurality of groups of battery cells includes 14 groups.
Miyamae [0058-0059] teach that output voltage and current can be adjusted by the number of batteries connected in serially and parallel connected to each other, and Miyamae [0047] teaches series/parallel connection of overall blocks (groups) to also tailor the output current and voltage characteristics. Thus, a skilled artisan would have found it obvious to extrapolate these relationships to increase not only the connection style but also the number of groups to achieve desired output characteristics of the BBU. Additionally, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). Thus, a person having ordinary skill in the art would have found it obvious to increase the number of groups as needed to achieve desired current and voltage of the overall module. 
Thus, claim 40 are rendered obvious.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al. (US 2012/0308848 A1) in view of Rivera et al. (US 2018/0337372 A1, cited in previous Office action(s)) and Kurokawa et al. (US 2013/0136970 A1) as applied to claims 21 and 33 above, and further in view Cho (US 2013/0253715 A1, as cited within the previous Office actions).
Regarding claim 38, modified Miyamae teaches the limitations of claim 37 above but fails to explicitly teach that the cell pack is dimensioned to fit in a height of the one rack unit (1 RU) of the electronic rack and one third of a shelf width of the electronic rack. 
Cho, which is analogous in the art of battery racks, teaches battery cell packs dimensioned to fit within one height and one-third width of a rack shelf (Cho Fig. 3). Cho [0049] also teaches that modifying the number of packs that fit into one shelf is a desired design choice. 
Furthermore, the change in form or shape, without any new or unexpected results (i.e., varying the dimensions of the cell pack to fit more or less within the shelf rack to expectedly result in more or less capacity and voltage as desired), is an obvious engineering design and the size of an article is not a matter of invention (see MPEP § 2144.04 IV).
Therefore, a person having ordinary skill in the art would have found it obvious to modify the cell pack dimensions of Miyamae as needed, as taught by Cho, to achieve desired capacity and voltage requirements of the engineering design such that the battery cell pack fit within one height and one-third width of the rack shelf, a design which is also taught by Cho to exist within the art.
Thus, claim 38 is rendered obvious.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Remarks on page 10 refer to a new limitation which is addressed in new grounds of rejection above. Regarding longitudinally adjacent and serially connected groups of cells, explanations of secondary teachings and application of case law above addressed why modification of the primary reference would have been obvious to achieve desired output characteristics based on the connection type and number of batteries within the groups and overall modules.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Articles “Rack layout recommendations” (ServerFault, 2010)
The “Rack layout recommendations” article teaches that a server rack holds servers (see pages 1-2 and 4 discussing removability and placement of servers within levels/shelved of the rack). Additionally, the “Rack layout recommendations” article teaches power supply units also located within the server rack (UPS location discussed on pages 2-3).
Roehm (US 2005/0270754 A1)
Longitudinal offset (Fig. 1) to fit into adjustable housing geometries (abstract).
Yagi (US 2005/0153199 A1) 
Rod-shaped modules/groups 11 arranged in parallel (Yagi [0020, 0050] and Fig. 1) in which battery cells are connected in series (cylindrical elements 12 connected in series, Yagi [0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728